Title: To Thomas Jefferson from John Page, 6 July 1776
From: Page, John
To: Jefferson, Thomas


                    
                        My Dear Jefferson
                        Wmsburg July the 6th. 1776.
                    
                    When I wrote last week to Col. Nelson I promised to write to both of you by this Post, a circumstantial Account of the State of Things here, but the whole Week has slipt away in the Hurry of Business, without my being able to spare a single Minute for that Purpose and I am now as much in Want of Time as ever, the Post being about to set out in a few Hours, in which Time I am to wait on our new Governour to administer to him the Oaths, to be qualified by him to act in my new Department, and to dispatch some public Business of Importance. So what can I do? Why you will say, make no more long winded Complaints of want of Time, but begin at once to tell us what has happened with you, and make a better Use of the little Time you have to spare. I must refer you to the Papers for what has been done in Convention. I believe I mentioned in my last the Manner in which the Barrons took the Transport with 217 Scotch Highlanders on Board. Did Captn. Biddle get in safe with his other Prize? Every one here looks upon the wonderfull Manner in which the great Number of Highlanders have fallen into our Hands as truly providential. Our Batteries at Gwyns Island are not yet finished, but I hope in a few Days to hear that they are. We have sent down 2, 18 Pounders, 4, 9 lbers., 3, 6 lbers. and 2 field  Pieces and 2, 12’s and another 9 Pounder are ordered down, which I think will be sufficient to drive the Fleet from their Station, silence the Batteries, and break up the Enemies Camp. If they do not receive a Reinforcement before our Batteries are opened, I think we may easily drive them out of the Island. But it is doubted by some People whether it is worth while to run any risque to do this since they will easily get Possession of some other Island, or perhaps some Place of more Consequence. Col. Stephen is fortifying Portsmouth but we are in great Want of Cannon to mount on the Works necessary to command the whole Harbour of Norfolk. Our Cruizers and Gallies have taken up all the good Cannon we had except 1 at Jas. Town and those at Gwyn’s Island. We want 6 or 8 24s or 18s for our Fort at Jas. Town, as many more for a floating Battery to be anchored opposite the Fort, the like Number for every other River, and 3 or 4 more for the Works at Burwells Ferry. I have mislaid your Letter in which you desired me to buy some of Johnsons or Gwatkin’s Books. Ld. Dunmores Instruments &c. were all sold before I saw your Letter to Mr. Wyth.
                    Washington’s Behaviour has eclipsed Cicero’s. His Conduct was really like himself truly great. My Love to Nelson. I am broke in upon again as I have been 15 Times Since I began this scrawl. I must immediately attend the Governour who is very ill. If he should die before we have qualified and chosen a President the Country will be without any head-every Thing must be in Confusion. But four of our Board are in Town, who cannot chuse a President. Adieu. I am yrs. sincerely,
                    
                        John Page
                    
                